Title: General Orders, 4 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday May 4th 1778.
                        Parole Denmark—C. Signs Dartmouth Deane.
                        
                    
                    The Sub and Brigade Inspectors are to be pointedly exact in pursuing the written Instructions of the Inspector General.
                    That the strictest Uniformity may be observed throughout the whole Army, they are not to practice a single Manœuvre without his direction—nor in a method different from it—Any Alteration or Innovation will again plunge the Army into that Contrariety and Confusion from which it is endeavouring to emerge—The hours for Exercise are also to be exactly attended to by each Brigade for which purpose and that no difference may arise on account of Watches, proper attention is to be paid to the order of the first of last April, for regulating them by that of the Adjutant General.
                    The Commander in Chief requests the Brigadiers and Officers commanding Brigades will see that these orders are strictly complied with, hoping we shall not let slip the golden Opportunity which now presents itself of disciplining the Army and that each brigade will vie with the other in arriving at the highest and earliest Pitch of Excellence. For the sake of decency the General hopes the Commanding  Officers of Regiments will order their Necessaries to be hid with Boughs or Hurdles, the last tho’ more troublesome at first will allways serve as they can easily be removed.
                    Stricter Attention is required to the order of the fifteenth of last March respecting Hides.
                